



Exhibit 10.46
 
NOTICE OF GRANT OF RESTRICTED STOCK AWARD
(TIME-VESTING)


SEALED AIR CORPORATION
2014 OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, Sealed Air Corporation (the “Company”)
hereby grants this Restricted Stock Award (the “Award”) of the number of shares
of Restricted Stock set forth in this Notice of Grant of Restricted Stock Award
(the “Notice”) to the Grantee designated in this Notice, pursuant to the
provisions of the Company’s 2014 Omnibus Incentive Plan (the “Plan”) and subject
to certain restrictions as outlined below in this Notice and the additional
provisions set forth in the attached Terms and Conditions of Restricted Stock
Award (the “Terms”). Together, this Notice, the attached Terms, and all Exhibits
and Appendices to this Notice and the Terms constitute the “Agreement.” The
terms and conditions of the Plan are incorporated by reference in their entirety
into this Agreement. When used in this Agreement, the terms that are defined in
the Plan shall have the meanings given to them in the Plan, as modified herein
(if applicable).


Grantee:    [__________]


Grant Date:
[__________]



Number of Shares of Restricted Stock:    [________]


Vesting Schedule:    Subject to the terms of the Plan and this Agreement, the
shares of Restricted Stock shall become earned and vested, and the restrictions
on the shares of Restricted Stock shall lapse, in accordance with the following
schedule, in the event the Grantee does not have a Separation from Service prior
to the applicable vesting date(s):


[INSERT VESTING SCHEDULE]




Only a whole number of shares of Restricted Stock will become vested as of any
given vesting date. If the number of shares of Restricted Stock determined as of
a vesting date is a fractional number, the number vesting will be rounded down
to the nearest whole number with any fractional portion carried forward. No
shares of Restricted Stock shall become earned and vested following the
Grantee’s Separation from Service, except as expressly provided in this Notice
below, as applicable, or as otherwise provided pursuant to the terms of the
Plan.


Impact of Separation from Service on Vesting: See Exhibit A


Acceleration of Vesting on or following a Change in Control: See Exhibit A


The Grantee must accept this Agreement electronically pursuant to the online
acceptance procedure established by the Company within ninety (90) days of
receipt of this Notice; otherwise, the Company may, in its sole discretion,
rescind the Award in its entirety.







--------------------------------------------------------------------------------





EXHIBIT A


Separation from Service and Change in Control


(a)    Impact of Separation from Service; Change in Control. If the Grantee has
a Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned shares of Restricted Stock
shall become earned and vested, or be canceled, depending on the reason for the
Separation from Service as follows:
 
                        (i)        Death or Disability. If the Grantee has a
Separation from Service due to the Grantee’s death or Disability, any unearned
shares of Restricted Stock shall become immediately earned and vested as of the
date of such Separation from Service.
 
                        (ii)       Change in Control. Notwithstanding anything
in this Agreement to the contrary but subject to the provisions of Section
16.3.1(i) of the Plan, if (A) a Change in Control occurs and (B) on or after the
Change in Control and on or before the second anniversary of the Change in
Control either (1) the Grantee has a Separation from Service by action of the
Company or the Grantee’s employing Subsidiary for any reason other than Cause
(excluding due to the Grantee’s death or Disability) or (2) the Grantee has a
Separation from Service for Good Reason, then any unearned shares of Restricted
Stock shall become immediately earned and vested as of the date of such
Separation from Service.


(iii)      Any other Separation from Service. If the Grantee has a Separation
from Service for any reason other than as specified in subparagraphs (i) or (ii)
above, any shares of Restricted Stock that were not already earned and vested
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled and
forfeited as of the date of the Separation from Service and shall be returned to
the Company in accordance with Section 3 of the Terms and Conditions.


(b)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


“Cause” shall be defined as that term is defined in the Grantee’s offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means any conduct of a Grantee contained in the following list: (i) the
Grantee engaging in fraud, embezzlement, or theft in connection with the
Grantee’s duties or in the course of his or her employment; (ii) an act or
omission by the Grantee that is willfully or grossly negligent, contrary to the
Company’s or employing Subsidiary’s established policies or practices, or
materially harmful to the Company’s or any Subsidiary’s business or reputation
or to the business of the Company’s or any Subsidiary’s customers or suppliers
as it relates to the Company or any Subsidiary; (iii) the Grantee’s plea of no
contest to, or conviction of, a felony; (iv) the Grantee’s substantial failure
to perform his or her duties after receiving notice of the failure from the
Company or employing Subsidiary, which failure has not been cured within thirty
(30) days after the Grantee receives notice of the failure; or (v) the Grantee’s
breach of any non-competition or confidentiality covenant between the Grantee
and the Company or any Subsidiary.


“Disability” shall be defined as permanent and total disability as determined in
each case by the Committee in its discretion, which determination shall be
final. Notwithstanding the foregoing, if this Award constitutes nonqualified
deferred compensation within the meaning of Section 409A(d) of the Code and
provides for an accelerated payment in connection with any Disability,
“Disability” shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings, or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such arrangements.


“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the Grantee’s Separation from Service following
the initial existence of one or more of the following conditions without the
consent of the Grantee: (i) a material diminution in the Grantee’s base
compensation; (ii) a material diminution in the Grantee’s authority, duties, or
responsibilities; or (iii) a material change in the geographic location at which
the





--------------------------------------------------------------------------------





Grantee must perform the services; provided, however, that a relocation of less
than fifty (50) miles from the Grantee’s then present location will not be
considered a material change in geographic location. For a Separation from
Service to be considered for Good Reason, the Grantee must provide notice to the
Company of the existence of the condition described above within thirty (30)
days of the initial existence of the condition, upon the notice of which the
Company has thirty (30) days to remedy the condition. If the condition is not
remedied by the Company within thirty (30) days of the notice, the Grantee must
have a Separation from Service within thirty (30) days after the failure to
remedy the condition.









--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD


The Restricted Stock Award (the “Award”) granted by Sealed Air Corporation (the
“Company”) to the Grantee specified in the Notice of Grant of Restricted Stock
Award (the “Notice”), to which these Terms and Conditions of Restricted Stock
Award (the “Terms”) are attached, is subject to the terms and conditions of the
Plan, the Notice, and these Terms. Together, the Notice, these Terms, and all
Exhibits and Appendices to the Notice and these Terms constitute the
“Agreement.” The terms and conditions of the Plan are incorporated by reference
in their entirety into these Terms. When used in this Agreement, the terms that
are defined in the Plan shall have the meanings given to them in the Plan, as
modified herein (if applicable). A Prospectus describing the Plan has been
delivered to the Grantee. The Plan itself is available upon request.


1.
Grant of Shares of Restricted Stock.



(a)    As of the Grant Date set forth in the Notice, the Company grants to the
Grantee the number of shares of Restricted Stock (the “Restricted Shares”) set
forth in the Notice. If and when the restrictions set forth in this Agreement
expire in accordance with this Agreement without forfeiture of the Restricted
Shares, and upon the satisfaction of all other applicable conditions as to the
Restricted Shares, including the requirements of Sections 4, 8(m), and 8(n) of
these Terms, such shares shall no longer be considered Restricted Shares for
purposes of this Agreement.


(b)    The period during which the Restricted Shares may not be transferred and
are subject to a substantial risk of forfeiture under this Agreement (the
“Period of Restriction”) begins on the Grant Date and ends on the date that the
vesting conditions set forth in the Notice have been satisfied. Until the end of
the Period of Restriction, neither the Restricted Shares nor any interest in
such shares shall be sold, transferred, pledged, or encumbered. Any attempt to
dispose of the Restricted Shares or any interest in the Restricted Shares in a
manner contrary to the restrictions set forth in this Agreement during the
Period of Restriction shall be void and of no effect.


(c)    If the Restricted Shares are held in certificated form, every certificate
issued pursuant to this Agreement shall, so long as the restrictions described
in this Agreement remain in effect, bear a legend in substantially the following
form and shall have in effect a stop-transfer order with respect thereto:


This certificate and the shares represented hereby are held subject to the terms
of the Sealed Air Corporation 2014 Omnibus Incentive Plan and a related Award
Agreement, which Plan and Award Agreement provide that the shares issued
pursuant thereto are subject to forfeiture to Sealed Air Corporation during a
Period of Restriction and that neither such shares nor any interest therein may
be sold, transferred, pledged or encumbered until the end of the Period of
Restriction. If forfeiture occurs, the holder of the shares represented by this
certificate will have no further rights with respect to such shares and this
certificate will be deemed void. A copy of the 2014 Omnibus Incentive Plan is
available for inspection at the executive offices of Sealed Air Corporation.


(d)    If the Restricted Shares are held by the Company until the end of the
Period of Restriction, provided that the Restricted Shares have not been
forfeited, the Company shall issue and deliver to the Grantee (or to the
Grantee’s beneficiary, in the event of the Grantee’s death), at the end of the
Period of Restriction, either a certificate or certificates or a statement in
book entry form representing the shares of Stock free of the restrictive legend
and stop-transfer instructions described in Section 1(c) above.


(e)    The Grantee may designate a beneficiary to receive the Restricted Shares
in the event of the Grantee’s death in accordance with the Company’s beneficiary
designation procedures, as in effect from time to time. If the Grantee does not
designate a beneficiary, or if the Grantee’s designated beneficiary does not
survive the Grantee, then the Grantee’s beneficiary will be the Grantee’s
estate.







--------------------------------------------------------------------------------





2.
Ownership Rights. During the Period of Restriction, the Grantee is entitled to
all voting and ownership rights applicable to the Stock, provided that any cash
dividends that may be paid on the Restricted Shares will be accrued (without
interest) and shall be subject to the same vesting conditions as applicable to
the Restricted Shares set forth in the Notice. To the extent the Restricted
Shares become vested, any accrued dividends with respect to such Restricted
Shares shall be paid in cash on or about the same time as the applicable vesting
date for the Restricted Shares.



3.
Forfeiture and Return of Shares. With respect to all Restricted Shares that are
forfeited, the Grantee shall have no further rights as a stockholder from and
after the date of forfeiture. The Grantee agrees that forfeited Restricted
Shares shall be deemed canceled and returned to the treasury of the Company and
that the Grantee will have no further incidents of ownership, including the
right to receive dividends or other distributions with respect to forfeited
shares.



4.
Responsibility for Taxes.



(a)    Regardless of any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account, or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to the Grantee (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that such amount
may exceed the amount actually withheld by the Company or the Affiliate that
employs the Grantee (the “Employer”). The Grantee further acknowledges that the
Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Restricted Shares, the
receipt of any dividends, or the subsequent sale of shares of Stock; and (ii)
does not commit and is under no obligation to structure the terms of the grant
or any aspect of the Award to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Grantee
becomes subject to tax in more than one jurisdiction, the Grantee acknowledges
that the Company and/or the Employer (or former Employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


(b)    Prior to vesting of the Restricted Shares, the Grantee shall pay or make
adequate arrangements satisfactory to the Company to satisfy all withholding
obligations of the Company. In this regard, the Grantee authorizes the Company
to withhold all applicable Tax-Related Items legally payable by the Grantee (i)
from the Grantee’s wages or other cash compensation paid to the Grantee by the
Company; (ii) from proceeds of the sale of the shares of Stock, either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Grantee’s behalf pursuant to this authorization without further consent); and/or
(iii) by the Company retaining a portion of the Restricted Shares otherwise
vesting.


(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Grantee is deemed to have vested in the full number of shares of
Stock, notwithstanding that a number of shares are held back solely for purposes
of paying the Tax-Related Items due as a result of any aspect of the Grantee’s
participation in the Plan.


(d)    Finally, the Grantee shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue and deliver shares of Stock in
payment of any earned and vested Restricted Shares if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items
as described in this Section 4.







--------------------------------------------------------------------------------





5.
Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus, and the Plan, and that the Grantee’s decision to participate in the
Plan is completely voluntary.



The Grantee acknowledges that the Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition of any shares
of Stock under the Plan or subsequent sale of such shares of Stock. The Grantee
is relying solely on his or her own advisors with respect to the tax
consequences of this Award.


6.
Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions, and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act (unless the Committee has
determined that an exemption therefrom is available), (ii) any applicable
listing requirement of any stock exchange on which the Stock is listed, (iii)
any applicable Company policy or administrative rules, and (iv) any other
applicable provision of state, federal, or foreign law, including foreign
securities laws where applicable.



7.
Nature of Grant. By entering into this Agreement and accepting the grant of
Restricted Shares evidenced hereby, the Grantee acknowledges, understands, and
agrees that:

 
(a) the grant of Restricted Shares shall not create a right to employment with
the Company, the Employer, or any Affiliate and shall not interfere with the
ability of the Company, the Employer, or any Affiliate to terminate the
Grantee’s employment or service relationship (if any);


(b) the Restricted Shares and any payment made pursuant to the Restricted Shares
are not part of normal or expected compensation or salary for purposes of,
including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments; bonuses;
long-service awards; pension, retirement, or welfare benefits; or similar
payments; and
 
(c) no claim or entitlement to compensation or damages in favor of the Grantee
(or any person claiming through the Grantee) shall arise from forfeiture of the
Restricted Shares resulting from termination of the Grantee’s employment or
service (for any reason whatsoever, whether or not such termination is later
found to be invalid or in breach of the employment laws in the jurisdiction
where the Grantee is employed or providing services or the terms of the
Grantee’s employment or service agreement, if any) or recoupment of all or any
portion of any payment made pursuant to the Restricted Shares as provided by the
Company’s Policy on Recoupment of Incentive Compensation.


8.
Miscellaneous.



(a)    Notices. Any notice that either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.


(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.


(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments, or negotiations concerning the Award are
superseded.





--------------------------------------------------------------------------------







(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns, and representatives. Nothing in
this Agreement, express or implied, is intended to confer on any person other
than the parties hereto and, as provided above, their respective heirs,
successors, assigns, and representatives any rights, remedies, obligations, or
liabilities.


(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable federal law.


(f)    Dispute Resolution. In the event of any dispute, claim, question, or
disagreement arising out of or relating to this Award, the parties shall use
their best efforts to settle such dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to both parties. If the parties do not reach such a
resolution within a period of thirty (30) days, then any such unresolved dispute
or claim, upon notice by any party to the other, shall be submitted to and
finally settled by arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) in effect at
the time demand for arbitration is made by any such party. The parties shall
mutually agree upon a single arbitrator within thirty (30) days of such demand.
In the event that the parties are unable to so agree within such 30-day period,
then within the following 30-day period, one arbitrator shall be named by each
party. A third arbitrator shall be named by the two arbitrators so chosen within
ten (10) days after the appointment of the first two arbitrators. In the event
that the third arbitrator is not agreed upon, he or she shall be named by the
AAA. Arbitration shall occur in the State of North Carolina or such other
location as may be mutually agreed to by the parties. The award made by all or a
majority of the panel of arbitrators shall be final and binding, and judgment
may be entered based upon such award in any court of law having competent
jurisdiction. The award is subject to confirmation, modification, correction, or
vacation only as explicitly provided in Title 9 of the United States Code. The
parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. The United States Arbitration Act and the Rules shall
govern the interpretation, enforcement, and proceedings pursuant to this Section
8(f). Any provisional remedy that would be available from a court of law shall
be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such time as the
arbitration award is rendered or the controversy is otherwise resolved. To the
full extent permitted by law and upon presentation of appropriate documentation,
all reasonable legal fees and expenses incurred by the Grantee as a result of
any dispute under this Section 8(f) involving the validity or enforceability of,
or liability under, any provision of this Agreement shall be paid by the Company
if the Company unreasonably or maliciously contested the validity or
enforceability of any provision of this Agreement. By agreeing to binding
arbitration, the Grantee hereby waives his or her right to a jury trial.


(g)    Venue. Any arbitration, legal or equitable action, or any proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to, or from the Agreement, or any provision hereof, shall exclusively be filed
and adjudicated in Mecklenburg County, North Carolina and no other venue.


(h)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


(i)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee,





--------------------------------------------------------------------------------





provided that no amendment (including any action under Section 6.3 of the Plan)
may, without the consent of the Grantee, materially impair the Grantee’s rights
with respect to the Award. The Committee shall have full authority and
discretion, subject only to the terms of the Plan, to decide all matters
relating to the administration or interpretation of the Plan, the Award, and the
Agreement, and all such action by the Committee shall be final, conclusive, and
binding upon the Company and the Grantee.
(j)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Employer
or affect the right of the Employer to terminate the Grantee’s employment or
service at any time.


(k)    Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver, and perform all additional
documents, instruments, and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.


(l)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Award to the extent that the Company determines
it is necessary or advisable for legal and administrative reasons, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.


(m)    Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s Policy on Recoupment of Incentive Compensation, as in effect
from time to time, all to the extent determined by the Committee to be
applicable to the Grantee.


(n)    Restrictive Covenants. If the Grantee is subject to any
employment-related covenants (including covenants regarding non-competition,
non-solicitation of customers/employees, and preservation of confidential
information) under any agreement with the Company or any Affiliate, the vesting
and receipt of benefits under this Award is specifically conditioned on the
Grantee’s compliance with such covenants. To the extent allowed by and
consistent with applicable law and any applicable limitations period, if it is
determined at any time that the Grantee has materially breached any such
covenant, the Company will be entitled to (i) cause any unvested portion of the
Award to be immediately canceled without any payment of consideration by the
Company and (ii) recover from the Grantee in its sole discretion some or all of
the shares of Stock (or proceeds received by the Grantee from such shares of
Stock) paid to the Grantee pursuant to this Agreement. The Grantee recognizes
that if the Grantee breaches any such covenant, the losses to the Company and/or
any Affiliate may amount to the full value of any shares of Stock paid to the
Grantee pursuant to this Agreement.


(o)    Severability. The provisions of this Agreement are severable and, if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


(p)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company.



